DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of applicants’ submission of a replacement for Fig. 2.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,407,798 (hereinafter “the ‘798 patent”) in view of U.S. Patent Appl. Publ. No. 2012/0132139 to Daisuke Kondo (“Kondo”). 
Regarding claims 1 and 12, claims 1 and 9 of the ‘798 patent recite substantially all of the limitations recited in claims 1 and 12 of the instant application, but do not explicitly recite that (iii) disposed within and supporting the one or more internal thermal shields, an internal support having (a) a first open end proximate the seed crystal and having a diameter equal to or smaller than a diameter of the seed crystal, and (b) a second open end opposite the first open end and having a diameter larger than the diameter of the first open end; (c) that the AlN single extends along the growth direction within the internal support and contacts an inner surface of the internal support, and wherein the one or more internal thermal shields direct heat toward an edge of the AlN single crystal to increase a lateral growth rate of the AlN single crystal to increase a rate of the diameter expansion of the AlN single crystal.  However, in Figs. 4-5 and ¶¶[0034]-[0043] as well as elsewhere throughout the entire reference Kondo teaches an analogous embodiment of a sublimation growth system comprised of, inter alia, a crucible (5), having a source material (3) contained therein with a seed crystal supporting member (7) disposed opposite the source material (3).  A guide member (11) is disposed within and supported by the crucible (5) and expands in diameter in a direction extending axially downward from the seed crystal.  Moreover, a heat insulating member (25) is supported by and surrounds the guide member (11).  As explained specifically in Figs. 5(a)-(b) and ¶[0040], the guide member (11) and heat insulating member (25) concentrate heat towards an edge of the growing crystal (27) and thereby facilitate growth of the crystal (27) in a protruding shape which is more uniform and which expands laterally within and in contact with the guide member (11).  Thus, a person of ordinary skill in the art would look to the teachings of Kondo and would be inclined to provide a thermal shield in the form of a heat insulating member (25) which is supported by an internal support in the form of the guide member (11) of Kondo with the motivation for doing so being to direct heat towards an edge of the growing AlN single crystal in the method of claim 1 of the ‘798 patent in order to promote lateral expansion of the AlN single crystal and the formation of a more uniform growth front.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  It is noted that although Fig. 4 of Kondo does not explicitly teach or show that the opening in the guide member (11) proximate the seed crystal has a diameter equal to a diameter of the seed crystal, the diameter of the opening is close to the diameter of the seed crystal that it would be expected to yield the same results.  Alternatively, a person of ordinary skill in the art would be motivated to make the diameter of opening to the guide member (11) which is proximate the seed crystal the same as the diameter of the seed crystal with the motivation for doing so being to more efficiently concentrate heat emanating from the source material onto the growing single crystal.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2, 6, 11-14, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2017/0226661 to Bondokov, et al. (hereinafter “Bondokov”) in view of U.S. Patent Appl. Publ. No. 2012/0132139 to Daisuke Kondo (“Kondo”).  
Regarding claim 1, Bondokov teaches a method of forming single-crystal aluminum nitride (AIN) (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:  
providing within a growth chamber (i) a seed crystal having a growth face comprising AIN (see, e.g., Figs. 2-3 and ¶¶[0022]-[0063] which teach providing a crucible (205) and a seed crystal (235); see specifically ¶[0056] which teaches the use of a polished AlN wafer as a seed crystal); 
establishing a radial thermal gradient and an axial thermal gradient within the growth chamber; and (see, e.g., Figs. 2-3 and ¶¶[0022]-[0063] which teach establishing a radial and axial thermal gradient within the crucible (205), including specifically ¶¶[0025]-[0034] and the table contained therein which teach the use of thermal shields (250) to produce the desired radial and axial thermal gradients); 
condensing vapor comprising aluminum and nitrogen within the growth chamber, thereby forming on the growth face of the seed crystal an AIN single crystal that (a) increases in length along a growth direction in response to the axial thermal gradient, (b) along at least a portion of its length, expands in diameter along a radial direction substantially perpendicular to the growth direction in response to the radial thermal gradient (see, e.g., Figs. 2-4 and ¶¶[0022]-[0063] which teach condensing Al and N vapor (225) from source (230) onto the seed crystal (235) in order to form an AlN crystal (220) which increases in length along growth direction (245) and expands in diameter along a radial direction). 
Bondokov does not explicitly teach that (iii) disposed within and supporting the one or more internal thermal shields, an internal support having (a) a first open end proximate the seed crystal and having a diameter equal to or smaller than a diameter of the seed crystal, and (b) a second open end opposite the first open end and having a diameter larger than the diameter of the first open end; (c) that the AlN single extends along the growth direction within the internal support and contacts an inner surface of the internal support, and wherein the one or more internal thermal shields direct heat toward an edge of the AlN single crystal to increase a lateral growth rate of the AlN single crystal to increase a rate of the diameter expansion of the AlN single crystal.  However, in Figs. 4-5 and ¶¶[0034]-[0043] as well as elsewhere throughout the entire reference Kondo teaches an analogous embodiment of a sublimation growth system comprised of, inter alia, a crucible (5), having a source material (3) contained therein with a seed crystal supporting member (7) disposed opposite the source material (3).  A guide member (11) is disposed within and supported by the crucible (5) and expands in diameter in a direction extending axially downward from the seed crystal.  Moreover, a heat insulating member (25) is supported by and surrounds the guide member (11).  As explained specifically in Figs. 5(a)-(b) and ¶[0040], the guide member (11) and heat insulating member (25) concentrate heat towards an edge of the growing crystal (27) and thereby facilitate growth of the crystal (27) in a protruding shape which is more uniform and which expands laterally within and in contact with the guide member (11).  Thus, a person of ordinary skill in the art would look to the teachings of Kondo and would be inclined to provide a thermal shield in the form of a heat insulating member (25) which is supported by an internal support in the form of the guide member (11) of Kondo with the motivation for doing so being to direct heat towards an edge of the growing AlN single crystal in the method of Bondokov in order to promote lateral expansion of the AlN single crystal and the formation of a more uniform growth front.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  It is noted that although Fig. 4 of Kondo does not explicitly teach or show that the opening in the guide member (11) proximate the seed crystal has a diameter equal to a diameter of the seed crystal, the diameter of the opening is close to the diameter of the seed crystal that it would be expected to yield the same results.  Alternatively, a person of ordinary skill in the art would be motivated to make the diameter of opening to the guide member (11) which is proximate the seed crystal the same as the diameter of the seed crystal with the motivation for doing so being to more efficiently concentrate heat emanating from the source material onto the growing single crystal.  
Regarding claim 2, Bondokov teaches that establishing the radial thermal gradient and the axial thermal gradient within the growth chamber comprises, at least in part, (1) heating the growth chamber and (11) configuring a plurality of thermal shields outside of the growth chamber (see, e.g., Figs. 2-3, ¶¶[0025]-[0034], and the table contained therein which teach heating the crucible (205) and using thermal shields (250) to produce the desired radial and axial thermal gradients).
Regarding claim 6, Bondokov does not explicitly teach that at least one said internal thermal shield is oriented substantially parallel to the radial direction.  However, in Figs. 4-5 and ¶¶[0034]-[0043] Kondo teaches that the heat insulating member (25) is parallel to the radial direction.  
Regarding claim 11, Bondokov does not explicitly teach that at least one said internal thermal shield is annular and defines therein a central opening to accommodate growth of the AIN single crystal therethrough.  However, as noted supra with respect to the rejection of claims 1 and 6, in at least Figs. 4-5 and ¶¶[0034]-[0043] Kondo teaches that the heat insulating member (25) is annular and has a central opening therein which accommodates growth of the single crystal therethrough.  
Regarding claim 12, Bondokov teaches separating from the AIN single crystal a single-crystal AIN substrate having a diameter of at least 25 mm (see, e.g., ¶[0044] which teaches the growth of AlN boules having a diameter of greater than 30 mm and producing AlN wafers having a diameter of greater than 25 mm therefrom).   
Regarding claim 13, Bondokov teaches fabricating a light-emitting device over at least a portion of the AIN substrate (see, e.g., ¶[0004] and ¶[0040] which teach that AlN is suitable for the production of ultraviolet (UV) light-emitting diodes (LEDs) thereupon and that superior performance is obtained using low-defect AlN substrates; accordingly, a person of ordinary skill in the art would be motivated to utilize AlN substrates fabricated using the crystal growth method of Bondokov for the production of higher quality UV LEDs thereupon).  
Regarding claim 14, Bondokov teaches that the light-emitting device is configured to emit ultraviolet light (see, e.g., ¶[0004] and ¶[0040] which teach that AlN is suitable for the production of ultraviolet (UV) light-emitting diodes (LEDs) thereupon and that superior performance is obtained using low-defect AlN substrates; accordingly, a person of ordinary skill in the art would be motivated to utilize AlN substrates fabricated using the crystal growth method of Bondokov for the production of higher quality LEDs which emit UV light thereupon).
Regarding claim 61, Bondokov does not explicitly teach that at least a portion of the internal support between the first open end and the second open end is frustoconical.  However, as noted supra with respect to the rejection of claims 1 and 6, in at least Figs. 4-5 and ¶¶[0034]-[0043] Kondo teaches that the guide member (11) may have a frustoconical shape.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov in view of Kondo and further in view of U.S. Patent Appl. Publ. No. 2012/0285370 to Gupta, et al. (“Gupta”). 
Regarding claim 7, Bondokov does not explicitly teach that at least one said internal thermal shield is oriented substantially parallel to the growth direction.  However, in Figs. 4-5 and ¶¶[0034]-[0043] Kondo teaches that the heat insulating member (25) is parallel to the radial direction.  Thus, when growth of the AlN crystal (220) of Bondokov grows radially in the horizontal direction the heat insulating member (25) is necessarily oriented parallel to the radial growth direction.  Alternatively, in Figs. 5-7 and ¶¶[0051]-[0069] as well as elsewhere throughout the entire reference Gupta teaches an analogous embodiment of a system and method for sublimation growth of a single crystal (112) onto a seed (106) by sublimation of a source material (104) contained within a crucible.  In Fig. 6 and ¶¶[0054]-[0066] Gupta specifically teaches a method of avoiding the buildup of undesired vapor species in the vicinity of the growth front through the use of a vapor capture trap (117’) in combination with a baffle (114’) which directs precursor vapors towards the seed (106).  This produces a more consistent flow of precursor vapor into and through the growth zone (116) located in front of the seed (106) and growing crystal (112).  This is illustrated in Fig. 6, for example, where arrows (110) show the flow of precursor vapor along the baffle (114’) and through a gap (130) provided around the seed pedestal (124).  Thus, a person of ordinary skill in the art would look to the teachings of Gupta and would be motivated to incorporate a vertical thermal shield which is parallel to the growth direction and is coupled to a top of the guide member (11) in Kondo with the motivation for doing so being to funnel the AlN precursor vapor (225) towards and around the growth front and minimize the buildup of impurities.  In this regard at least a top half of the baffle (114’) of Gupta includes a vertical component surrounding the seed crystal (106) which is substantially parallel to the vertical direction and, hence, is substantially parallel to growth in the vertical direction.  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov in view of Kondo and further in view of U.S. Patent Appl. Publ. No. 2011/0107961 to Motoyama, et al. (“Motoyama”).  
Regarding claim 8, Bondokov and Kondo do not explicitly teach that at least one said internal thermal shield is oriented at an inclination neither parallel nor perpendicular to the radial direction.  However, in Figs. 1-12 and ¶¶[0032]-[0067] as well as elsewhere throughout the entire reference Motoyama teaches an analogous system and method for crystal growth onto a seed crystal (7) by sublimation of a raw material (5) contained within a crucible (2).  A plurality of guide members (8) made of graphite, each having a circular opening therein are provided at intervals within the main body (4) of the crucible (2).  Internal surfaces (14) of the guide members (8) further assist with guiding sublimated vapor from the source (5) towards the seed crystal (7) for crystal growth thereupon while the guide members (8) themselves further insulate the seed crystal (7) from the higher temperature of the raw material (5).  In at least Fig. 8 and ¶¶[0062]-[0066] Motoyama specifically teaches an embodiment in which the guide members (8) are oriented neither parallel nor perpendicular to the radial direction.  Thus, a person of ordinary skill in the art would look to the teachings of Motoyama and would readily recognize that the heat insulating member (25) of Kondo may be oriented at an angle analogous to that for the guide members (8) in Fig. 8 of of Motoyama with the motivation for doing so being to further promote the funneling of heat towards the growing AlN crystal.  
Regarding claim 9, Bondokov and Kondo do not explicitly teach that wherein (i) the one or more internal thermal shields comprises a plurality of internal thermal shields, and (ii) thicknesses of at least two of the internal thermal shields are different from each other.  However, as noted supra with respect to the rejection of claim 8, in Figs. 1-12 and ¶¶[0032]-[0067] as well as elsewhere throughout the entire reference Motoyama teaches an analogous system and method for crystal growth onto a seed crystal (7) by sublimation of a raw material (5) contained within a crucible (2).  A plurality of guide members (8) made of graphite, each having a circular opening therein are provided at intervals within the main body (4) of the crucible (2).  Internal surfaces (14) of the guide members (8) further assist with guiding sublimated vapor from the source (5) towards the seed crystal (7) for crystal growth thereupon while the guide members (8) themselves further insulate the seed crystal (7) from the higher temperature of the raw material (5).  Moreover, in Figs. 2-3 and ¶¶[0025]-[0034] Bondokov specifically teaches the use of thermal shields (250) outside of the growth chamber to further control axial and radial temperature gradients with ¶[0033] specifically teaching that the thickness of the thermal shields (250) varying as a function of distance from the lid (270) in order to control the thermal field within the crucible.  Thus, a person of ordinary skill in the art would look to the combined teachings of Motoyama and Bondokov and would be motivated to utilize a plurality of the heat insulating members (25) of Kondo which have differing thicknesses in order to obtain greater control over temperature gradients within the crucible during AlN crystal growth.  
Regarding claim 10, Bondokov does not explicitly teach that (i) the one or more internal thermal shields comprises a plurality of internal thermal shields, (ii) each internal thermal shield is annular and defines a central opening therein, and (ii) sizes of the central openings of at least two of the internal thermal shields are different from each other.  However, as noted supra with respect to the rejection of claims 8 and 9, in Figs. 1-12 and ¶¶[0032]-[0067] as well as elsewhere throughout the entire reference Motoyama teaches an analogous system and method for crystal growth onto a seed crystal (7) by sublimation of a raw material (5) contained within a crucible (2).  A plurality of guide members (8) made of graphite, each having a circular opening therein are provided at intervals within the main body (4) of the crucible (2).  Internal surfaces (14) of the guide members (8) further assist with guiding sublimated vapor from the source (5) towards the seed crystal (7) for crystal growth thereupon while the guide members (8) themselves further insulate the seed crystal (7) from the higher temperature of the raw material (5).  In at least Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches the use of a plurality of annular-shaped guide members (8) within the crucible (4) in which the diameter of the opening in upper guide members (8) is smaller than the diameter of each successively lower guide member (8) such that a conical shape is formed.  Thus, a person of ordinary skill in the art would look to the teachings of Motoyama and would be motivated to utilize a plurality of the heat insulating members (25) of Kondo which are arranged at different locations along the guide member (11) with different sizes for the central opening in order to obtain greater control over temperature gradients within the crucible such that a center portion of the single crystal (20) can grow larger.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov in view of Kondo and further in view of International Patent Appl. Publ. No. WO 2018/051772 to Kinoshita, et al. (“Kinoshita”).  U.S. Patent Appl. Publ. No. 2019/0229237 is the U.S. National stage entry of Kinoshita and is used as an English language translation thereof.  
Regarding claim 15, Bondokov and Kondo do not explicitly teach removing at least a portion of the AIN substrate after or during fabrication of the light-emitting device.  However, in Fig. 6 and ¶¶[0096]-[0107] as well as elsewhere throughout the entire reference Kinoshita teaches a method of forming a UV LED on an AlN substrate by depositing, inter alia, a plurality of AlxGa1-xN layers (3)-(10) thereupon.  In ¶[0107] Kinoshita specifically teaches that the AlN seed substrate is removed by mechanical polishing in order to complete formation of the UV LED devices.  Thus, a person of ordinary skill in the art would look to the teachings of Kinoshita and would be motivated to remove at least a portion of the AlN substrate after fabrication of the desired LED in order to produce a finished LEDs having the desired thicknesses.  

Response to Arguments
Applicant's arguments filed May 19, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2012/0132139 to Daisuke Kondo has been introduced to teach the newly added claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714